On motion of F. Aaron Negangard, Chief Deputy Attorney General of the State of Indiana, and Cathleen M. Shrader, President of the State Board of Law Examiners, both members of the Bar of this Court, each applicant named in Exhibit A is by Order of this Court now duly sworn and admitted to practice as an attorney at law, and their respective names are ordered entered upon the Roll of Attorneys of this Court in the office of the Clerk of the Supreme Court, Court of Appeals, and Tax Court.
Attachment
*555In the Indiana Supreme Court IN THE MATTER OF ) APPLICATION TO THE BAR ) OF THE STATE OF INDIANA ) Case No. 94S00-171Q-BL-662 )
REPORT OF THE STATE BOARD OF LAW EXAMINERS ON EXAMINATION AND MOTION FOR ADMISSION OF SUCCESSFUL APPLICANTS
The State Board of Law Examiners of Indiana respectfully reports that, pursuant to the Rules of this Court, it conducted a written bar examination on July 25 and 26, 2017. Of those applicants admitted to the examination, three hundred forty-eight (348) were successful. The admission of those applicants appearing and taking the oath today is being moved. The admission of three (3) of those applicants is being moved under Admission and Discipline Rule 12, § 6. The admission of four (4) applicants who were successful on the February 2017 bar examination is also being moved. All applicants have been approved as to good moral character and fitness and have met the requirements of Admission and Discipline Rule 17 by successfully passing the Multistate Professional Responsibility Examination.
The names of said applicants appearing and taking the oath today and the respective counties to which their admissions are being certified are set forth in Exhibit "A" and made a part hereof.
WHEREFORE, the State Board of Law Examiners of Indiana, by Cathleen M. Shrader, President of the Board, and F. Aaron Negangard, Chief Deputy Attorney General, both Members of the Bar of this Court, now respectfully move this Court to admit to the practice of law in the State of Indiana and to the Bar of the Supreme Court of Indiana each of the applicants listed in the attached Exhibit "A" and to enter their names on the Roll of Attorneys of this Court.
DONE at Indianapolis, Indiana, on October 16, 2017.
Cathleen M. Shrader, President State Board of Law Examiners Indiana Attorney No. 18159-02 F. Aaron Negangard Chief Deputy Attorney General Indiana Attorney No. 18809-53 *556EXHIBIT A
First Name Middle Name Last Name Suffix County Anastasha Allen Monroe Nicole Ashley Alonzo Monroe Zachary James Anderson Dearborn Kristina Jean Anderson Marion Heather Elizabeth Andress Bartholomew Christine Diane Astbury Marion Zachary Scott Bailey Monroe Portia LeAnn Bailey-Bernard Marion Steven Alexander Baldwin Marion Kyle Matthew Bandy Marion Kahlyn Niccole Barcevic St. Joseph Prosper Andre Batinge Allen Nathan Steffan Baumgartner Floyd Nicholas James Baumgartner Allen Erica Nicole Beers Monroe Kevin Thomas Bennett Marion Frank Bradley Benson Floyd Benjamin Patrick Beuchel Monroe Tyler Paul Biddle Marion John-William Parker Blessing Marion Christopher William Bloomer Hamilton Alyssa Leigh Borchak Hendricks Adam Benjamin Bourdette Porter Bradley James Bourne Marion Blake Andrew Bower Marion Jacob Scott Brattain Shelby Kelsie Lynne Breit Monroe Molly Anne Brier Franklin Joseph Thomas Brinkman Marion Katelyn Marie Brouillard Marion Blayre Elaine Brown Marion Martin Austin Brown Marion Stephanie Marie Bruns Marion James Randall Buikema Marion Tyler Evan Burgauer Hamilton *557Jackie Ayleen Burke Howard Kevin John Burns Marion Joshua Daniel Byanski Allen Scott Edward Campbell St. Joseph Justin Lee Camper Marion Alexander Robert Carlisle Marion Rachel Elizabeth Cerwinske Marion Andrew John Chabot St. Joseph Tabatha Christine Chapman Fulton Miao Cheng Monroe Hee Jong Choi Marion Sujata Barai Chugh Hamilton Kelly Dianne Cochran Marion Kristen Elizabeth Coffey Marion Christopher S. Collman Marion Evan Matthew Corner Scott Norman Elkhana Cooke Jr. Monroe Stephen Bradley Cornelius Johnson Bailey Christine Coultrap Marion Rane Davis Cravens Marion Chelsea Rae Crawford Clinton George Sidney Cressy III Monroe Alexander O'Brien Crowley Marion Megan Cristine Culp Monroe Charles Michael Curts Boone George Nicholas Cusack Marion Alexandra Leigh Cutler Monroe Rachel Kathleen Dalton Jefferson Nicholas Scott DeMario Lake Rachel Dawn Dockery Hancock Jared Alan Doden Allen Evan Michael Dominguez Marion Emma Lee Douglas Marion Eric Kristen Doyle Marion Kailey Lynn Drago-Hiser Delaware Matthew Kyle Duncan Marion Corey John Dunn Floyd *558Joshua Allen Eal Marion Nathan Ross Eberhart Marion James Anthony Eckhart Marion Melanie Ann Eich Hamilton Taylor Adeline Eigelbach Floyd Ryan Paul Eldridge Marion Kayla Marie Ellis Johnson Cassandra Louise Elrod Monroe Christina Ruth Engleking Jackson Roberto Falconi Marion Gerald J Fankhauser III Lake Adam Ji Farber Vigo Justine Lynn Farris Marion Young Fei St. Joseph Erin Elizabeth Filban Marion Marie Leora Forney Monroe Griffin David Foster Hamilton Heather Lynn Franklin Hamilton Anderson Charles Franklin Monroe Kristina Mary Frey Marion Ryan Lee Garner Marion Nicholas John Gartner Knox Caryn Emily Garton Allen Prianka Ghanta Marion Areeba Salman Ghouri Marion Scott Michael Gill Marion Nicholas James Golding Vanderburgh John Henry Goth Johnson Carol Jeannine Greer Hamilton Michael Thomas Griffin St. Joseph Talisha Renea Griffin Porter Kayla Christine Grimes Marion Patrick Michael Grimmer St. Joseph Rebecca Rae Grove Allen Daniyal Moazzam Habib Hamilton Lauren Dunbar Hacias Marion Stephanie Anne Halsted Monroe *559Amber Marie Hammond Monroe Marley Genele Hancock Hendricks Andrew Christian Hanna Madison Megan Mitra Hansen Monroe Carolyn Elizabeth Harlamert Marion Elaena Danielle Harris Monroe Charles Daniel Harting Marion Mark Ashley Hatfield Marion Chad Alan Heck Marion Ryan Matthew Heeb Monroe Kenneth Aaron Heifner Allen Corei Irene Helmer Hendricks Tate Allen Henvey Allen Scott Dale Hermesch Bartholomew Sandra Lucille Hicks Gibson James Daniel Hildebrand Madison Jessica Stone Hilger Hendricks Roxanne Marie Hilton Monroe Jennifer Lee Hitchcock Allen Francesca Louise Hoffmann Monroe Ryan Erick Holden Allen Russell Carrie Hollis Marion Tyler James Holmes Marion Janet Melissa Anne Home Marion Victoria Lynn Howard Marion Jacob Matthew Howerton Monroe Kathryn Elizabeth Hudson Marion Alyssa Claire Hughes St. Joseph Matthew Robert Hults Marion Jess Wallace Hunter-Bowman St. Joseph Pallavi Ivaturi Hamilton Benjamin M. Jakubowicz Floyd Benjamin Hudson Jaqua Marion Emma Elizabeth Jay Marion Charles William Jewett Boone Miranda Lucher Johns-Cummings Monroe Andrew Shilling Johnson Hamilton *560Erik James Jones Monroe Tyler Lewis Jones Hamilton Abigail Leigh Kaericher Marion Peter Karl Kalmbach Marion Grainne Lilian Evelyn Kao Marion Austin Thomas Kearney St. Joseph Katelynn A Kepler De Kalb Lauren Victoria Ketzler Lake Emily Allison Kile Marion Casey Ryan Klippel Hamilton Cory Jacob Kopitzke Marion Katlyn Marie Kranik Porter Marcy Marie Kreimier St. Joseph Andreea Nicoleta Lampert Marion Daniel Joseph Lane Marion Zachary Philip Lange Marion Sara Anne Langer Monroe Peter McCabe Laramore Marion Jessica Ohmart Laurin Monroe Tyler Scott Lemen Marion Theodore Stanley Leonas III Lake Emily Lynn Lewis Marion Mark Jordan Liechty Marion Vontarez Jamon Lovan Monroe Katrina Marie Lynn Wabash Thomas Joseph Lyons III Porter Elizabeth Tuohy MacGill Marion Elyse Amanda Madigan Lake Hira Malik Marion Blair Nicole Martin Marion Alexandra Lindsay Martinez Porter Francis Xavier Mattingly Vanderburgh Philip Burton McDowell Marion Christopher Michael McGee Monroe Mariah Renee McGhee Marion Hunter James McKee Porter Dylan Wade McLean Marion *561Evan Charles McMullen Hancock Patrick William McNulty Marion Robert David Miller Marion Rustie Lynn Mills Marion Margaret Josephine Miran Porter Michael Carl Mohler Marion Tyler John Moorhead Shelby Kari Annette Morrigan Marion Olivia Kay Mote Randolph Jenelle Lyn Murling Monroe Ethan Donald Myers Montgomery Sarah M Nadolny St. Joseph Michael William Nasser Vigo Jennifer LeAnn Naue Marion Kyle Frederick Noone Madison Brittany Kay Norman Johnson John Douglas Norman Johnson Evan Michael Norris Marion Lauren Victoria Nottoli St. Joseph Jon James Olinger Allen Alex Michael Ooley Floyd Kevin Curtis Oschman Marion Elizabeth Ann Pagel Hamilton Nathan Aaron Pagryzinski Marion Jacob Thomas Palcic Marion Cory Daniel Parks Monroe Robyn Gayle Pauker Hamilton Thomas Corcoran Payne Marion Julia Catherine Payne Monroe Andrew Robert Penman Monroe Jennifer Elaine Penman Marion Dale Lee Pennycuff Marion Jason Timothy Perkins Marion Alexander L Pierce Monroe Jenna Marie Pilipovich Marion Sarah Elizabeth Pitts Marion James Louis Policchio Marion *562Kasey Marie Polk Marion Sherry Kay Porter Scott Christopher Bernard Brown Price Marion Matthew Lloyd Price Monroe Nathan Mark Psimos Lake Luke Andrew Purdy Hancock Litany Ann Pyle Hamilton Joshua Richard Quandt Monroe Alessa Beatriz Quinones-Ortiz Marion Nasima Ismoilovna Rakhmatova Hamilton Bryn Marie Ramsey Marion Jason M Rauch Marion Anna Catherine Rich Porter Mark McConnell Riffle Marion Angela Marie Rinehart Marion Oscar Adkins Rivas Jr. Marion Brandon Joseph Robinson Marion Mayra Rodriguez-Alvarez Lake Whitney Lynn Rogers Marion Sarah Lorraine Rounsifer Marion Hans Christer Hansson Rundkvist Johnson Yusef Ahmad Saadeh Marion Ashlee Kate Satterfield Hendricks Kathleen Michel Sawtell Marion Paul Daniel Schmitt Marion Allison Claire Schten Marion Samantha Kathryn schu Vanderburgh Justin James-Payne Schuhmacher Hamilton James Joseph Schwabe St. Joseph Justin Karl Schwemmer Monroe Zachary Thomas Searcy Marion Sunrita Sen Monroe Alyssa Diane Servies Marion Sterling Wilson Shown Vanderburgh Mollie Ann Slinker Marion Stefan Adam Sokolowski Marion Rebecca Marie Spangler Marion *563Adam Curtis Steele Marion Caroline Ashley Stephens Ryker Marion Anthony Robert Stevens St. Joseph Emilee LouAnne Stotts Grant Lee Matthew Stoy Jr Marion Janette Elaine Surrisi Marshall Robert Michael Swaby Porter Kristina Marie Swanson Hamilton James Lester Sweeden Jr Perry Robert Alexander Swider Marion Ariana Nicole Tanoos Johnson Cale Jessica Tarnutzer Porter Carly Jolene Tebelman Marion Caroline Elizabeth Thee Marion Tracy Anne Thompson Marion Sarah Christine Thompson Monroe Melanie Alyse Toloday Marion Danielle Adrienne Triplett Boone Douglas Alexander Triplett Marion Brian John Tuinenga Porter Madeleine Rae Vala Monroe Darwinson Antonio Valdez Marion Tyler Paul Van Kuiken Lake Joseph Daniel Vaughn Mr. Marion Anjelica C. Violi St. Joseph Tabitha Nicole Voglewede Allen Nathanial David Walter Marion Lydia Anne Walters Marion Whitney Morgan Wampler Marion Robert Zachrey Watkins Monroe Elyse Tyler Watkins Floyd Nicholas Robert Weiskittel Allen Natalie Faye Weiss Marion Nicholas John Wildeman Marion Roland Byard Wilson III Delaware Brett Camden Charles Wilson Hamilton William Kent Winingham Hamilton Jessie Marie Wise Marion Edward N Wolenty Hamilton Joshua Christian Woodward Marion Joey Keller Wright Marion Jesse Oren Wyatt Marion Joseph Kevin Wyckoff Marion Annie Roberta Xie Monroe Ross Thomas Yates Marion Jarod Michael Zimmerman Monroe